DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a method for prioritizing the upload of vehicle map data by a central mapping unit.
Claim 11 is directed to a method for prioritizing the upload of vehicle map data by a connected vehicle registered with a central mapping unit.
Claim 15 is directed to a system for prioritizing the upload of vehicle map data by a central mapping unit. 
101 Analysis - Step 2A, Prong I

With respect to claims 1, 11, and 15, besides the recitation of “a central mapping unit,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “a central mapping unit” language, the claims encompass mentally and manually prioritizing information, finding differences between sets of information, and evaluating the amount of confidence in a set of information.

101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1 and 11 recites “a central mapping unit,” which is a generic computing component that is simply employed to gather the data. Claims 1 and 11 also recite “uploading,” “receiving,” and “storing” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “transmitting” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 11, and 15 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-10, 12-14, and 16-20:
Dependent claims 2-11 and 13-19 only recite limitations that further define the mental process and recite further data gathering (i.e. uploading vehicle map data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-10, 12-14, and 16-20 are not patent eligible.

Claims 15 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer-readable medium recited in claim 15 is not described to be non-transitory by the claims or the specifications. Products that do not have a physical or tangible form or transitory forms of signal transmission (“signals per se”) do not fall within any statutory category (See MPEP 2106.03 Section I). Page 24 of the instant specification recites that “The process data and instructions may be stored in memory 502. These processes and instructions may also be stored on a storage medium disk 504 such as a hard drive (HDD) or portable storage medium or may be stored remotely. This is indicative of a transitory storage medium and may be directed to signals per se. Therefore, claim 15 is not patent eligible. Claims 16 - 20 depend from claim 15, hence claims 16 - 20 inherit the same deficiencies as claim 15.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being (anticipated) by Bailly et al. (U.S. Patent Application Publication No. 20210004363 and hereinafter, “Bailly”).

Regarding claim 1, Bailly teaches the method for prioritizing the upload of vehicle map data by a central mapping unit, comprising:
uploading vehicle map data transmitted by a plurality of connected vehicles in ascending order by a priority score, each connected vehicle registered with the central mapping unit;
Bailly [0091] discloses recording map discrepancies and managing map update messages and prioritizing the update messages.
Bailly [0189] discloses that the vehicle may prioritize discrepancies to be reported based on significance values (e.g., a more significant discrepancy may be reported sooner than a less significant discrepancy), thereby uploading map data in ascending order based on a priority score.
Bailly Fig. 1 (provided below) depicts a plurality of vehicles that are connected via an online system and communicate with a centralized map.

    PNG
    media_image1.png
    648
    957
    media_image1.png
    Greyscale

storing the vehicle map data in ascending order by the priority score;
Bailly [0091] discloses recording map discrepancies and managing map update messages and prioritizing the update messages.
Bailly [0094] discloses that the map discrepancy module may be configured to determine a degree of urgency of the determined map discrepancy, indicating an ascending order of priority.
analyzing the vehicle map data in ascending order by the priority score, wherein the analyzing includes: determining differences between the vehicle map data and map data of a central map to detect a discrepancy region;
Bailly [0090] discloses a map discrepancy module that can be configured to be operated with a map update application programming interface and detect map discrepancies, where the connected vehicle may send an update message that comprises information regarding the detected map discrepancy.
Bailly [0094] discloses that the map discrepancy module may be configured to determine a degree of urgency of the determined map discrepancy, indicating an ascending order of priority.
determining whether more information is needed to update the central map in the discrepancy region;
Bailly [0102] discloses monitoring vehicles and processing updates from vehicles to determine whether to request one or more certain vehicles for additional data related to one or more particular locations.
when more information is needed, updating a central priority database to generate an updated priority list and immediately transmitting the updated priority list to those connected vehicles travelling in the discrepancy region;
Bailly [0123] discloses collecting additional information from at least one additional vehicle to verify an update (e.g., road openings, road closures, new buildings, structures, objects, or new route options) and sampling map change candidate information from a plurality of vehicles until reaching a threshold number of vehicles, then proceeding to update the map with the change.
Bailly [0091] discloses prioritizing the update messages.
when no more information is needed, calculating a confidence score for updating the central map and determining whether the confidence score is greater than a threshold confidence score;
Bailly [0174] discloses determining a set of changes to the central map (HD map) if the confidence value is above the threshold value.
The Examiner notes that making changes to the map indicates updating it.
Bailly [0171] discloses that the map system determines a confidence value using raw sensor data.
Bailly [0238] discloses that the map update module may update the relevant maps in the map store based on a sufficient confidence level.
when the confidence score equals or is greater than a threshold confidence score, updating the central map with the vehicle map data and transmitting an updated central map to the connected vehicles during a scheduled update;
Bailly [0174] discloses determining a set of changes to the central map (HD map) if the confidence value is above the threshold value.
The Examiner notes that making changes to the map indicates updating it.
and when the confidence score is less than the threshold confidence score, storing the vehicle map data.  
Bailly [0151]-[0152] discloses creating a match record when the confidence value is below a predetermined threshold value, where a match record corresponds to a particular represented object of a map store.
Bailly [0238] discloses that the map update module may update the relevant maps in the map store based on a sufficient confidence level.

Regarding claim 2, Bailly teaches the method of claim 1, further comprising:
updating the central priority list to give highest priority to data collected from the discrepancy region.  
Bailly [0189] discloses that the vehicle may prioritize discrepancies to be reported based on significance values, and a more significant discrepancy may be reported sooner than a less significant discrepancy.
The Examiner notes that reporting discrepancies in an order of priority is indicative of a list.

Regarding claim 3, Bailly teaches the method of claim 1, further comprising:
updating the central priority list to give highest priority to data collected by at least one external sensor of a connected vehicle travelling in the discrepancy region.  
Bailly [0215] discloses that the vehicles that are most likely to collect the highest quality camera data may have a higher priority over those that have lower quality camera data.
The Examiner notes that the camera is used to capture images of the surroundings of the vehicle and is therefore an external sensor.

Regarding claim 4, Bailly teaches the method of claim 1, further comprising:
updating the central priority database to give highest priority to data collected by at least one external sensor of a connected vehicle travelling in the discrepancy region, the at least one external sensor selected from the group including a camera, a LiDAR sensor, a radar sensor and a far infrared sensor.  
Bailly [0215] discloses that the vehicles that are most likely to collect the highest quality camera data may have a higher priority over those that have lower quality camera data.

Regarding claim 5, Bailly teaches the method of claim 1, further comprising:
calculating a confidence score based on the priority order and a number of the connected vehicles which upload map data collected in the discrepancy region.  
Bailly [0171] discloses that the map system determines a confidence value using raw sensor data.
Bailly [0215] discloses that the vehicle with a lowest upload rate may be ranked first.
Bailly [0261] discloses that the confidence level may be based on the plurality of moving vehicles in the discrepancy region (i.e., locations of detected lane closure objects).

Regarding claim 7, Bailly teaches the method of claim 1, further comprising:
transmitting the updated priority list over a cellular communication network.  
Bailly [0221] discloses that the update messages may be sent on cellular networks.
Bailly [0091] discloses a map system that may manage and prioritize the update messages.

Regarding claim 8, Bailly teaches the method of claim 1, further comprising:
transmitting the updated central map to the connected vehicles during a scheduled update over a WiFi communications link.  
Bailly [0217] discloses that the map system may receive updates to the map by receiving data from vehicles over a wireless network.
Bailly [0143] discloses scheduled map updates.
Bailly [0092] discloses that the vehicle is connected to the Internet (e.g., network) and it may be configured to send update messages to the map system periodically based on time.

Regarding claim 9, Bailly teaches the method of claim 1, further comprising:
transmitting the updated priority list to the connected vehicles over an RF communications band owned by the central mapping unit.  
Bailly [0326] discloses radio-frequency integrated circuits as a component of the computer system.
Bailly [0307] discloses that the computer system may be configured to update maps.
Bailly [0091] discloses that the map system manages and prioritizes update messages.

Regarding claim 10, Bailly teaches the method of claim 1, further comprising:
receiving a request to register a connected vehicle with the central mapping unit; registering the connected vehicle;
Bailly [0062] discloses that the map system may be configured to send map data to the vehicles at the request of the vehicles.
Bailly [0092] discloses that the vehicle is connected to the Internet (e.g., network) and it may be configured to send update messages to the map system periodically based on time.
transmitting a portion of the central map to the connected vehicle;
Bailly [0066] discloses that the vehicles may receive updated map data with respect to a geographic area.
and transmitting a priority list to the connected vehicle.  
Bailly [0191] discloses that the map update may request additional data associated with the discrepancy from the vehicle, where the request may indicate a level of urgency that requires a vehicle to respond within a predetermined time interval.
The Examiner notes that the vehicle receiving a request for response based on a level of urgency indicates that a priority list was transmitted to the vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bailly in view of Dahlback et al. (WO2021001018 and hereinafter, “Dahlback”).

Regarding claim 6, Bailly in combination with Dalback teaches the method of claim 5, further comprising:
selecting a confidence score threshold based on traffic volume in the discrepancy region, a type of roadway on which the connected vehicles are travelling and a type of discrepancy.  
Dahlback Page 9 Lines 27-29 discloses that a confidence score may depend on traffic density and geographical location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bailly, Usman, and Seo to incorporate that the confidence score may depend on a traffic volume, as taught in Dahlback, in order to provide accuracy in assisting a vehicle moving within traffic.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly in view of Seo et al. (U.S. Patent Application Publication No. 20200090322 and hereinafter, “Seo”).

Regarding claim 11, Bailly teaches the method for prioritizing the upload of vehicle map data by a connected vehicle registered with a central mapping unit, comprising:
receiving GPS position signals identifying the coordinates of the connected vehicle;
Bailly [0068] discloses that the vehicle may include a GPS navigation system that may determine the position of the vehicle based on signals from satellites.
Bailly [0083] discloses using a localization program to return an accurate location of a corresponding vehicle as latitude and longitude coordinates.
comparing the coordinates to map data of a vehicle map;
Bailly [0123] discloses comparing sensor data with map data that includes the location that the vehicle is traveling within.
Bailly [0060] discloses that sensor data may include the current location of the vehicle.
detecting differences between the coordinates and the map data; gathering sensor data by at least one vehicle external sensor;
Bailly [0127] discloses detecting the differences between sensor point cloud data with map point cloud data.
Bailly [0215] discloses that the vehicles that are most likely to collect the highest quality camera data may have a higher priority over those that have lower quality camera data.
The Examiner notes that the camera is used to capture images of the surroundings of the vehicle and is therefore an external sensor.
combining the differences and the sensor data to generate a set of discrepancy data;
Bailly [0208] discloses that map discrepancies may be combined into one map discrepancy.
matching the set of discrepancy data to a vehicle priority list to determine a priority score;
Bailly [0151]-[0152] discloses creating a match record when the confidence value is below a predetermined threshold value, where a match record corresponds to a particular represented object of a map store.
Bailly [0208] discloses collating map discrepancies, wherein map updates may be labelled as critical (i.e., utmost importance) and would be moved to the front of a queue of requests.
While Bailly does not expressly teach:
when the priority score is a low number, forming a first data packet of the differences, sensor data and priority score and uploading the data packet to the central mapping unit;
and when the priority score is not a low number, storing in vehicle memory the set of discrepancy data and the sensor data with the priority score.  
Bailly in combination with Seo teaches:
when the priority score is a low number, forming a first data packet of the differences, sensor data and priority score and uploading the data packet to the central mapping unit;
Seo [0038] discloses determining importance values for regions on a map and determining if the region has a lower importance value, where the system may learn to disregard or attribute less weight to regions with lower importance values.
The Examiner notes that the system being able to learn regions with lower importance values indicates that the importance value data was uploaded to the system.
and when the priority score is not a low number, storing in vehicle memory the set of discrepancy data and the sensor data with the priority score.  
Seo [0038] discloses that the machine learning models in the map may learn which regions have higher importance values, thereby storing it in memory to learn over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prioritization disclosed in Bailly to incorporate a priority score, as taught in Seo, in order to show a more clear depiction of a prioritization order and to assign less weight to a lower priority attribute accordingly.

Regarding claim 13, Bailly teaches the method of claim 11, further comprising:
identifying that the vehicle has entered an area of high data connectivity;
Bailly [0233] discloses identifying that the vehicle has a data link with network (e.g., via WiFi) or any other form of high bandwidth network connection.
and uploading the second data packet to the central mapping unit over a data connection during a scheduled update session.  
Bailly [0087] discloses uploading map updates onto the main map system (i.e., HD map system 110).
Bailly [0092] discloses that updates may be sent to the map system periodically based on time.
The Examiner notes that periodic updates indicates scheduled updates.
While Bailly does not expressly teach:
forming a second data packet from each set of discrepancy data and its priority score stored in the vehicle memory;
Bailly in combination with Seo teaches:
forming a second data packet from each set of discrepancy data and its priority score stored in the vehicle memory;
Seo [0038] discloses that the machine learning models in the map may learn which regions have higher or lower importance values, thereby storing priority scores in memory to learn over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified

Regarding claim 14, Bailly teaches the method of claim 11, further comprising:
identifying nearby connected vehicles;
Bailly [0142] discloses recognizing other vehicles in the traffic.
transmitting requests to the nearby connected vehicles to share external sensor data of the discrepancy region;
Bailly [0101] discloses sending requests to receive data from vehicles.
receiving the external sensor data from the nearby connected vehicles;
Bailly [0008] discloses update messages that include instructions to cause the vehicle to gather and submit sensor data to a computing system.
Bailly [0052] discloses obtaining vehicle sensor data from vehicles traversing on roadways.
Bailly [0102] discloses processing status updates from vehicles to determine whether to request one or more certain vehicles for additional data related to one or more particular locations.
and combining the external sensor data from the nearby connected vehicles with the discrepancy data.  
Bailly [0055] discloses receiving sensor data that may be captured by vehicle sensors and combining data received from the vehicles to generate and maintain maps.
Bailly [0208] discloses that map discrepancies may be combined into one map discrepancy.

Claims 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly in view of Seo and Usman.

Regarding claim 12, Bailly in combination with Seo and Usman teaches the method of claim 11, further comprising:
dropping a set of discrepancy data having a high number when the vehicle memory is full and the vehicle memory is needed to store a set of discrepancy data having a lower number.  
Usman [0032] discloses that the vehicle must make decisions as to whether to keep data, drop data, or upload data, and may determine when data upload is critical by reference to the priority list.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bailly and Seo to incorporate dropping a set of data based on a lower priority, as taught in Usman, in order to make storage space available for higher priority information.

Regarding claim 15, Bailly teaches the system for prioritizing the upload of connected vehicle map data, comprising:
a central mapping unit including a central communication device, a central server, a central map, a registration database, a priority database and central memory;
Bailly Fig. 1 depicts a central map system and a central memory.

    PNG
    media_image1.png
    648
    957
    media_image1.png
    Greyscale

Bailly Fig. 23 depicts a central server (element 2355).

    PNG
    media_image2.png
    666
    958
    media_image2.png
    Greyscale

Bailly [0328] discloses a centralized or distributed database able to store instructions.
a plurality of connected vehicles, each connected vehicle registered with the central mapping unit, each connected vehicle including a vehicle map and a vehicle priority list;
Bailly Fig. 1 depicts a plurality of connected vehicles where each connected vehicle is registered with the central mapping unit.

    PNG
    media_image1.png
    648
    957
    media_image1.png
    Greyscale

wherein the central server includes a first computing device operatively connected to the central communication device, the central map, the priority database, and the central memory, the first computing device including a computer-readable medium comprising program instructions, executable by first processing circuitry, to cause the first processing circuitry to: upload vehicle map data transmitted by a plurality of connected vehicles in ascending order by a priority score; 
Bailly [0328] discloses a machine-readable medium (e.g., a centralized or distributed database, or associated caches and servers) able to store instructions.
Bailly [0008] discloses that the instructions, when executed, may cause the vehicle to gather and submit sensor data to a computing system.
Bailly [0189] discloses that the vehicle may prioritize discrepancies to be reported based on significance values (e.g., a more significant discrepancy may be reported sooner than a less significant discrepancy), thereby uploading map data in ascending order based on a priority score.
Bailly [0094] discloses that the map discrepancy module may be configured to determine a degree of urgency of the determined map discrepancy, indicating an ascending order of priority.
store the vehicle map data in ascending order by the priority score in the central memory;
Bailly [0094] discloses that the map discrepancy module may be configured to determine a degree of urgency of the determined map discrepancy, indicating an ascending order of priority.
Bailly Fig. 2 depicts a map discrepancy module (element 290) that may determine the degree of urgency of the determined map discrepancy, and that the map discrepancy module is a component of the vehicle computing system (element 120).
Bailly Fig. 1 depicts that the vehicle computing systems communicate with the central memory.

    PNG
    media_image3.png
    647
    938
    media_image3.png
    Greyscale

analyze the vehicle map data in ascending order by the priority score, wherein the analysis includes: determining differences between the vehicle map data and map data of a central map to detect a discrepancy region;
Bailly [0090] discloses a map discrepancy module that can be configured to be operated with a map update application programming interface and detect map discrepancies, where the connected vehicle may send an update message that comprises information regarding the detected map discrepancy.
The Examiner notes that discrepancy indicates differences.
determining whether more information is needed to update the central map in the discrepancy region;
Bailly [0123] discloses collecting additional information from at least one additional vehicle to verify an update (e.g., road openings, road closures, new buildings, structures, objects, or new route options) and sampling map change candidate information from a plurality of vehicles until reaching a threshold number of vehicles, then proceeding to update the map with the change.
when more information is needed, updating the priority database to generate an updated priority list and immediately transmitting the updated priority list to those connected vehicles travelling in the discrepancy region: when no more information is needed, calculating a confidence score for updating the central map and determining whether the confidence score is greater than a threshold confidence score; when the confidence score equals or is greater than a threshold confidence score, updating the central map with the vehicle map data and transmitting an updated central map to the connected vehicles during a scheduled update;
Bailly [0171] discloses that the map system determines a confidence value using raw sensor data.
Bailly [0174] discloses determining a set of changes to the central map (HD map) if the confidence value is above the threshold value.
The Examiner notes that making changes to the map indicates updating it.
Bailly [0238] discloses that the map update module may update the relevant maps in the map store based on a sufficient confidence level.
Bailly [0188] discloses that newly-generated sensor data can provide additional information to verify discrepancies for different locations. 
Bailly [0215] discloses that the vehicle with a lowest upload rate may be ranked first.
Bailly [0261] discloses that the confidence level may be based on the plurality of moving vehicles in the discrepancy region (i.e., locations of detected lane closure objects).
when the confidence score is less than the threshold confidence score, storing the vehicle map data; each connected vehicle further including an onboard communications unit, a GPS antenna for receiving GPS position signals identifying the coordinates of the connected vehicle, at least one external sensor operatively configured to collect sensor data of an environment surrounding the connected vehicle;
Bailly [0151]-[0152] discloses creating a match record when the confidence value is below a predetermined threshold value, where a match record corresponds to a particular represented object of a map store.
Bailly [0067] discloses that the vehicle may include vehicle sensors to detect the surorundings of the vehicle, and may detect information describing the current state of the vehicle (e.g., location and motion parameters).
Bailly [0068] discloses using a GPS navigation system to determine the position of the vehicle based on signals from satellites.
Bailly [0151]-[0152] discloses creating a match record when the confidence value is below a predetermined threshold value, where a match record corresponds to a particular represented object of a map store.
Bailly [0238] discloses that the map update module may update the relevant maps in the map store based on a sufficient confidence level.
a second computing device operatively connected to the vehicle map, the vehicle priority list, a vehicle memory, the GPS antenna and the at least one external sensor, the second computing device including a computer-readable medium comprising program instructions, executable by second processing circuitry, to cause the second processing circuitry to: compare the coordinates to map data of the vehicle map;
Bailly [0083] discloses comparing the localization coordinates to the GPS coordinates.
Bailly [0189] discloses that the vehicle may prioritize discrepancies to be reported based on significance values, and a more significant discrepancy may be reported sooner than a less significant discrepancy.
The Examiner notes that reporting discrepancies in an order of priority is indicative of a list.
detect differences between the coordinates and the map data;
Bailly [0090] discloses a map discrepancy module that can be configured to be operated with a map update application programming interface and detect map discrepancies, where the connected vehicle may send an update message that comprises information regarding the detected map discrepancy.
The Examiner notes that discrepancy indicates differences.
gather sensor data by at least one vehicle external sensor;
Bailly [0215] discloses that the vehicles that are most likely to collect the highest quality camera data may have a higher priority over those that have lower quality camera data.
The Examiner notes that the camera is used to capture images of the surroundings of the vehicle and is therefore an external sensor.
combine the differences and the sensor data to generate a set of discrepancy data;
Bailly [0055] discloses receiving sensor data that may be captured by vehicle sensors and combining data received from the vehicles to generate and maintain maps.
Bailly [0208] discloses that map discrepancies may be combined into one map discrepancy.
match the set of discrepancy data to a vehicle priority list to determine a priority score;
Bailly [0151]-[0152] discloses creating a match record when the confidence value is below a predetermined threshold value, where a match record corresponds to a particular represented object of a map store.
Bailly [0208] discloses collating map discrepancies, wherein map updates may be labelled as critical (i.e., utmost importance) and would be moved to the front of a queue of requests.
While Bailly does not expressly teach:
an onboard communications unit
Usman teaches:
an onboard communications unit
Usman [0074] discloses that a vehicle may communicate their respective location, condition, status, and sensor readings with other vehicles via vehicle-to-vehicle communication, which may take place over direct short-range wireless connection or over a network or both.
The Examiner indicates that vehicle-to-vehicle communication and DSRC indicates an onboard communication unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle communication disclosed in Bailly to incorporate an onboard communications unit, as taught in Usman, to more clearly describe how vehicles communicate to the computing system.

While the combination of Bailly and Usman does not expressly teach:
when the priority score is a low number, form a first data packet of the differences, sensor data and priority score and upload the data packet to the central mapping unit;
and when the priority score is not a low number, store in vehicle memory the set of discrepancy data and the sensor data with the priority score.  
Bailly and Usman in combination with Seo teaches:
when the priority score is a low number, form a first data packet of the differences, sensor data and priority score and upload the data packet to the central mapping unit;
Seo [0038] discloses determining importance values for regions on a map and determining if the region has a lower importance value, where the system may learn to disregard or attribute less weight to regions with lower importance values.
The Examiner notes that the system being able to learn regions with lower importance values indicates that the importance value data was uploaded to the system.
and when the priority score is not a low number, store in vehicle memory the set of discrepancy data and the sensor data with the priority score.  
Seo [0038] discloses that the machine learning models in the map may learn which regions have higher importance values, thereby storing it in memory to learn over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prioritization disclosed in Bailly to incorporate a priority score, as taught in Seo, in order to show a more clear depiction of a prioritization order and to assign less weight to a lower priority attribute accordingly.

Regarding claim 16, Bailly teaches the system of claim 15, wherein:
the first processing circuitry is further configured to: update the central priority database to give highest priority to data collected by at least one external sensor of a connected vehicle travelling in the discrepancy region, the at least one external sensor selected from the group including a camera, a LiDAR sensor, a radar sensor and a far infrared sensor.  
Bailly [0215] discloses that the vehicles that are most likely to collect the highest quality camera data may have a higher priority over those that have lower quality camera data.

Regarding claim 18, Bailly teaches the system of claim 15, wherein the first processing circuitry is further configured to:
transmit the updated priority list over a cellular communication network;
Bailly [0221] discloses that the update messages may be sent on cellular networks.
Bailly [0091] discloses a map system that may manage and prioritize the update messages.
and transmit the updated central map to the connected vehicles during a scheduled update over a WiFi communications link.  
Bailly [0174] discloses determining a set of changes to the central map (HD map) if the confidence value is above the threshold value.
The Examiner notes that making changes to the map indicates updating it.

Regarding claim 19, Bailly in combination with Usman teaches the system of claim 15, wherein:
the second processing circuitry is further configured to drop a set of discrepancy data having a high number when the vehicle memory is full and the vehicle memory is needed to store a set of discrepancy data having a lower number.  
Usman [0032] discloses that the vehicle must make decisions as to whether to keep data, drop data, or upload data, and may determine when data upload is critical by reference to the priority list.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bailly and Seo to incorporate dropping a set of data based on a lower priority, as taught in Usman, in order to make storage space available for higher priority information.

Regarding claim 20, Bailly teaches the system of claim 15, wherein:
the second processing circuitry is further configured to: receive the updated priority list;
Bailly [0189] discloses that the vehicle may prioritize discrepancies to be reported based on significance values, and a more significant discrepancy may be reported sooner than a less significant discrepancy.
The Examiner notes that reporting discrepancies in an order of priority is indicative of a list.
Bailly [0174] discloses determining a set of changes to the central map (HD map) if the confidence value is above the threshold value.
The Examiner notes that making changes to the map indicates updating it.
collect external sensor data while travelling in the discrepancy region;
Bailly [0215] discloses that the vehicles that are most likely to collect the highest quality camera data may have a higher priority over those that have lower quality camera data.
The Examiner notes that the camera is used to capture images of the surroundings of the vehicle and is therefore an external sensor.
match the external sensor data to the updated priority list;
Bailly [0151]-[0152] discloses creating a match record when the confidence value is below a predetermined threshold value, where a match record corresponds to a particular represented object of a map store.
Bailly [0208] discloses collating map discrepancies, wherein map updates may be labelled as critical (i.e., utmost importance) and would be moved to the front of a queue of requests.
assign an updated priority score from the updated priority list;
Bailly [0208] discloses collating map discrepancies, wherein map updates may be labelled as critical (i.e., utmost importance) and would be moved to the front of a queue of requests.
and upload the external sensor data with the updated priority score to the central mapping unit.  
Bailly [0055] discloses receiving sensor data that may be captured by vehicle sensors and combining data received from the vehicles to generate and maintain maps.
Bailly [0208] discloses that map discrepancies may be combined into one map discrepancy.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bailly in view of Seo, Usman, and Dahlback.

Regarding claim 17, Bailly in combination with Usman and Seo teaches the system of claim 15, wherein:
the first processing circuitry is further configured to calculate a confidence score based on the priority order and a number of the connected vehicles which upload map data collected in the discrepancy region;
Bailly [0215] discloses that the vehicle with a lowest upload rate may be ranked first.
Bailly [0261] discloses that the confidence level may be based on the plurality of moving vehicles in the discrepancy region (i.e., locations of detected lane closure objects).
While the combination of Bailly, Usman, and Seo do not expressly teach:
and a confidence score threshold is selected based on traffic volume in the discrepancy region, a type of roadway on which the connected vehicles are travelling and a type of discrepancy.  
Bailly, Usman, and Seo with Dahlback teach:
and a confidence score threshold is selected based on traffic volume in the discrepancy region, a type of roadway on which the connected vehicles are travelling and a type of discrepancy.  
Dahlback Page 9 Lines 27-29 discloses that a confidence score may depend on traffic density and geographical location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bailly, Usman, and Seo to incorporate that the confidence score may depend on a traffic volume, as taught in Dahlback, in order to provide accuracy in assisting a vehicle moving within traffic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferriera et al. (U.S. Patent Application Publication No. 20200284883) discloses using an optical component for a LiDAR system for semi-autonomous or fully autonomous vehicles for accurate perception of other traffic participants and road infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662